Citation Nr: 0430204	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  02-03 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) evaluated as 50 percent disabling prior to 
June 2, 2004, and as 30 percent disabling, effective June 2, 
2004, to include the question of whether the rating reduction 
was proper.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1968 to 
March 1971, and from April 1979 to May 1991.  The veteran 
additionally had some five years of unverified active 
military service.

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which increased the 
disability rating for PTSD from 10 percent to 30 percent, 
effective June 5, 2001.  

In September 2003, the Board remanded the claim for a current 
psychiatric examination, and for RO consideration of evidence 
developed by the Board.  In a July 2004 rating decision, the 
Appeals Management Center (AMC), in Washington, D.C., 
increased the veteran's disability rating to 50 percent, 
effective August 28, 2001, and reduced that rating to 30 
percent, effective June 2, 2004.  Since the veteran is 
presumed to be seeking the highest possible rating available 
under the rating schedule for PTSD for the entire pendency of 
his appeal, the appeal continues.  AB v. Brown, 6 Vet. App. 
35 (1993).   

In presentation to the Board dated in July 2002, the 
veteran's representative raised the issue of entitlement to a 
total rating for compensation purposes based on individual 
unemployability.  This issue is referred to the RO for 
initial adjudication.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
you if further action is required on your part. 


REMAND

As directed by the September 2003 Board remand, the veteran 
was afforded a VA psychiatric examination in June 2004.  At 
that examination, the examiner reported that after a period 
of unemployment, the veteran had just returned from Iraq 
where he had worked in private security from January to May 
2004.  The examiner stated that the veteran clearly continued 
to have problems with insomnia, nightmares, flashbacks, 
intrusive thoughts, hypervigilance, exaggerated startle 
response, irritability, depression, anxiety, difficulty with 
trust and a sense of estrangement from others, a desire to 
isolate, and avoidance.  

The examiner determined, however, that although the veteran 
continued to meet criteria for PTSD, his symptoms had 
improved since his last evaluation.  His social adaptability 
and interactions with others was mildly impaired due to his 
problems with irritability, depression, and the desire to 
isolate.  His flexibility, adaptability, and efficiency in an 
industrial environment was also mildly impaired.  The 
examiner estimated his overall level of disability to be in 
the mild range. 
In a statement received in August 2004, the veteran 
essentially contended that this examination did not 
accurately portray the severity of his disability, and 
reported that the five month period of employment was his 
only such period in years.  
The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  Given the veteran's contentions, the Board finds 
that another examination is warranted.

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (2004).  The beneficiary will be notified 
at his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  Id.  Unless a pre-determination hearing is 
requested, and if additional evidence is not received within 
that period, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  Id.  It does 
not appear that these provisions were applied to the 
reduction in the veteran's evaluation from 50 to 30 percent.

VA is required to provide notice to claimants of what 
evidence is needed to substantiate their claims, of what 
evidence they are responsible for obtaining, and what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a); 
(West 2002); 38 C.F.R. § 3.159 (2003).  These notice 
requirements are generally not satisfied unless there is a 
specific document in the claims folder that provides the 
necessary notice.  Quartuccio v. Principi, 16 Vet App 183 
(2002).  The veteran was provided some of the required notice 
in a letter dated in June 2001.  However, the letter advised 
him only of the evidence needed to substantiate a claim for 
service connection, and not a claim for increased 
compensation.  This notice would probably not withstand 
judicial scrutiny.  

Accordingly, this case is REMANDED for the following action: 

1.  The AMC or RO should send the veteran 
a notice letter that complies with the 
notice requirements of 38 U.S.C.A. § 
5103(a), and 38 C.F.R. § 3.159(b).  The 
AMC or RO should take the necessary steps 
to obtain any records of treatment 
reported in response to the notice 
letter.

2.  The veteran should be afforded a 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD, and any associated disability, 
including secondary substance abuse.  The 
claims folder should be reviewed by the 
examiner.  

The examiner should report whether the 
service-connected PTSD, and any 
associated disability, including 
secondary substance abuse, causes reduced 
reliability and productivity, and 
difficulty in establishing and 
maintaining effective work and social 
relationships; deficiencies in most of 
the following areas: work, school, family 
relations, judgment, thinking, and mood; 
or total occupational and social 
impairment.  

The examiner should provide a global 
assessment of function (GAF) score, 
attributable, if possible solely to the 
service-connected PTSD, and any 
associated disability, including 
secondary substance abuse.

3.  The AMC or RO should then adjudicate 
the claim in light of all pertinent 
evidence and legal authority, to 
specifically include 38 C.F.R. § 
3.105(e).  If the claim remains denied, a 
supplemental statement of the case should 
be issued.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





